Citation Nr: 1106253	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-10 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to a higher initial evaluation in excess of 10 
percent for the service-connected varicose veins of the right 
lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the RO.

The Veteran presented testimony from the RO during a 
videoconference hearing with the undersigned Veterans Law Judge 
held in February 2010.  A transcript of the hearing is associated 
with the Veteran's claims folder. 

The Board remanded the case to the RO in March 2010 for 
additional development of record.  


FINDING OF FACT

For the entire appeal, the service-connected varicose veins of 
the right lower extremity is shown to be manifested by credible 
assertions of intermittent swelling, discomfort, aching and pain, 
with some relief of the swelling and edema with elevation or use 
of compression hosiery and mild stasis pigmentation but not 
persistent or board-like edema, persistent stasis pigmentation, 
eczema, ulcerations, subcutaneous induration, or constant pain.    


CONCLUSION OF LAW

For the entire period of the appeal, the criteria for the 
assignment of an initial rating of 20 percent, but not higher for 
the service-connected varicose veins of the right lower extremity 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§§ 4.7, 
4.104 including Diagnostic Code 7120 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided VCAA notice 
letters to the Veteran in February 2008, before the initial 
adjudication of the appeal, and in September 2008 and May 2010.   

The letters notified the Veteran of what information and evidence 
must be submitted to substantiate the claim for an increased 
rating, as well as what information and evidence must be provided 
by the Veteran and what information and evidence would be 
obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The content 
of the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The February 2008 letter provided this notice.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  The VA treatment records dated 
from 1997 to August 2010 have been associated with the claims 
folder.  The Board finds that there is no identified relevant 
evidence that needs to be obtained in this regard.  

The Veteran underwent VA examinations in September 2008 and 
August 2010 in order to fully evaluate the severity of the 
service-connected varicose veins of the right leg.  

Under the circumstances, the Board finds no reasonable 
possibility that further assistance would aid the Veteran in 
substantiating the claim.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1 (2010).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that evidence 
to be considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Under Diagnostic Code 7120, a noncompensable disability rating is 
warranted for asymptomatic varicose veins that are palpable or 
visible.  

A 10 percent evaluation is warranted for varicose veins that are 
manifested by intermittent edema of an extremity or aching and 
fatigue in a leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or compression 
hosiery.  

A 20 percent evaluation is assigned for varicose veins with 
findings of persistent edema, incompletely relieved by elevation 
of extremity, with or without beginning stasis pigmentation or 
eczema.  

A 40 percent rating is warranted for varicose veins with findings 
of persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  

A 60 percent rating is warranted for varicose veins with findings 
of persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  

A 100 percent disabling is assigned for varicose veins with 
findings of massive board-like edema with constant pain at rest.  
38 C.F.R. § 4.401, Diagnostic Code 7120 (2010).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.


Analysis

The RO assigned a 10 percent rating to the service-connected 
varicose veins of the right lower extremity from November 11, 
2007 under Diagnostic Code 7120.  

The Board has carefully reviewed the evidence of record and finds 
that the service-connected varicose veins of the right lower 
extremity is productive of a disability picture that more nearly 
approximates that of persistent edema, incompletely relieved by 
elevation of extremity with or without beginning stasis 
pigmentation or eczema.  

The Veteran had complaints of pain, discomfort, aching and mild 
swelling the right lower extremity.  He reported having mild 
swelling particularly in the evenings that was somewhat helped by 
elevation.  He did not have significant relief of the pain with 
elevation.  He was prescribed support stockings that he typically 
wore, but was not wearing them on the day of the examination.  
See the July 2008 VA examination report. 

The July 2008 VA examination report indicated that the varicose 
veins of the right lower extremity were manifested by large, 
ropey, distended veins in the pretibial area that extended from 
the knee to the ankle.  There was no edema of the lower 
extremities.  

The August 2010 VA examination report indicated that the Veteran 
had prominent varicose veins from the dorsum of the foot to above 
the level of the knee, more prominent anteriorly.  

There was mild stasis pigmentation and mild edema of the ankles.  
There was no significant eczema or ulceration.  The edema was not 
board like or persistent.  The Veteran reported that the 
occasional edema was relieved by elevation of the extremity or 
compression hosiery.  

The VA examination of the right extremity and foot showed no 
objective evidence of ulcerations, edema or erythema.  The skin 
was described as being intact.  See the VA treatment records 
dated in February 2010, July 2009, April 2009, September 2008, 
and August 2007.  

There were no findings of persistent or board like edema, 
persistent stasis pigmentation, eczema, ulcerations, subcutaneous 
induration or constant pain.    

However, the clinical findings when considered in their entire, 
in the Board's opinion, reflect a level of impairment that is 
worse than intermittent manifestations that are relieved by 
elevation or the use of support hose and approaches that 
manifested by persistent edema that is not fully relieved and 
beginning findings of stasis.   

Significantly, the Board notes that the Veteran's own assertions 
of swelling and pain due to the varicose veins of the right leg 
are found to be credible and to provide probative findings as to 
the severity of the service-connected disability under the 
ordinary conditions of life.  

However, findings of persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration are not 
demonstrated in this case.  

Accordingly, on this record, the Board finds that a 20 percent 
rating, but no higher for the service-connected disability 
picture is warranted by applying the provisions of 
38 C.F.R.§ 4.7.  

Moreover, the medical evidence shows that the service-connected 
disability has remained essentially constant over the entire 
period.  Hence, the increased rating of 20 percent is warranted 
for the period of the appeal.  .   

The Board has also considered whether a higher extraschedular 
rating is warranted for the service-connected varicose veins of 
the right lower extremity.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).

Here, the rating criteria for the disability at issue reasonably 
describe the Veteran's disability level and symptomatology.  The 
criteria in Diagnostic Code 7120 rate the varicose veins on the 
basis of the severity of symptoms such as edema, stasis 
pigmentation, eczema, and ulcerations.  

The Veteran's symptoms and manifestations are contemplated in the 
rating schedule.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for an extraschedular 
evaluation is required.  Id.


ORDER

For the entire appeal period, an increased rating of 20 percent, 
but no more for the service-connected varicose veins of the right 
lower extremity is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


